t c memo united_states tax_court hubert joubert petitioner v commissioner of internal revenue respondent docket no filed date p failed to file a federal_income_tax return for r determined a deficiency and asserted in the notice_of_deficiency the answer and the pretrial memorandum additions to tax pursuant to sec_6651 and and a i r c held p is liable for the deficiency and additions to tax hubert joubert pro_se daniel j parent for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for judicial review of a notice_of_deficiency in which respondent determined a dollar_figure deficiency for petitioner’ sec_2002 taxable_year the issues for decision are whether a dollar_figure pension distribution to petitioner in pursuant to a qualified_domestic_relations_order qdro is includable in petitioner’ sec_2002 taxable_income whether dollar_figure of the dollar_figure in social_security_benefits received by petitioner in is includable in petitioner’ sec_2002 taxable_income whether petitioner is liable for additions to tax under sec_6651 and in the amounts of dollar_figure and dollar_figure respectively and whether petitioner is liable for an addition_to_tax under sec_6654 in the amount of dollar_figure for failure to pay estimated income_tax the actual amount of the deficiency remaining unpaid dollar_figure plus applicable penalties and interest is significantly less because a portion of the tax due had been withheld all section references are to the internal_revenue_code_of_1986 as amended and in effect for the taxable_year at issue the rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by reference into our findings at the time he filed his petition petitioner resided in tracy california in petitioner obtained a divorce pursuant to a qdro issued the prior year petitioner received a portion of his ex- wife’s pension benefits which were payable by sbc communications inc his ex-wife’s former employer the qdro itself made clear that petitioner was responsible for all taxes incurred by reason of any benefits paid to him on date sbc communications inc issued a check to petitioner in the amount of dollar_figure the gross amount of the check had been dollar_figure however dollar_figure in federal_income_tax and dollar_figure in california state_income_tax had been withheld during petitioner also received dollar_figure in social_security_benefits for the taxable_year petitioner’s only federal_income_tax withholding was the aforementioned dollar_figure withheld on the sbc communications inc pension distribution the parties have stipulated that petitioner did not make any estimated_tax payments for the taxable_year petitioner did not file a the dollar_figure in federal_income_tax withheld from the continued federal_income_tax return for either or respondent pursuant to sec_6020 filed a return for for petitioner petitioner had single filing_status for the taxable_year on date respondent issued the aforementioned notice_of_deficiency petitioner then filed a timely petition continued pension distribution whether creditable under sec_31 or any other section is treated either as a payment of estimated_tax pursuant to sec_6654 or as a credit against tax under sec_6654 see 127_tc_200 ndollar_figure 121_tc_308 ndollar_figure although we are not bound by stipulations of fact that are contrary to the facts reflected by the record whether the dollar_figure in federal_income_tax withheld from the pension distribution was treated as a payment of estimated_tax or a credit against estimated_tax the result is the same because petitioner underpaid his estimated_tax for and because respondent calculated the addition_to_tax after accounting for the dollar_figure in federal_income_tax that had been withheld before we proceed it is worth noting that the notice_of_deficiency in this case was prepared in a haphazard manner in that regard under the section for penalties and additions to tax the notice_of_deficiency itself lists additions to tax under sec_6651 and sec_6654 it does not list an addition_to_tax under sec_6651 in addition the form_5564 notice_of_deficiency waiver sent together with the notice_of_deficiency fails to list the sec_6651 addition_to_tax the sec_6651 addition_to_tax was listed only in the form_4549 income_tax examination changes which was included as an attachment to the notice_of_deficiency suffice it to note that respondent raised the sec_6651 addition_to_tax in his answer albeit while misciting that section as sec_6652 although the quality of the notice_of_deficiency is inconsequential to the outcome in this case we caution that the same might not be true in a future case involving a similarly defective notice_of_deficiency in any event an internally inconsistent notice_of_deficiency might be confusing to a taxpayer and does not serve the interests of justice with this court a trial was held on date in san francisco california i parties’ contentions opinion petitioner asserts that he believed that the dollar_figure withheld on the sbc communications inc pension distribution constituted full payment of his federal_income_tax for in addition he asserts that he has spent all of his money and has nothing left in his posttrial brief petitioner asserts that he spent the money to pay his bills and for the benefit of his nonprofit foundation starlight productions an alternative juvenile facility and rodeo school for at-risk youth in southern california in support of that contention he has submitted a self-prepared statement incorporated in his brief detailing when and how he spent dollar_figure of the pension distribution on starlight productions respondent argues citing sec_402 and sec_402 that petitioner must include in hi sec_2002 income the dollar_figure pension distribution regarding the social_security_benefits at trial petitioner testified that he had spent dollar_figure of the qdro pension distribution on starlight productions but chose not to detail the expenditures at that time statements in brief are not evidence where they are not contained in the joint stipulation of facts or introduced as evidence at trial where respondent would have been afforded the opportunity to cross- examine petitioner and provide rebuttal or impeachment testimony see rule b respondent citing sec_86 and sec_86 asserts that because petitioner’s gross_income for exceeded the statutory adjusted_base_amount percent of petitioner’s social_security_benefits for or dollar_figure must be included in petitioner’ sec_2002 income because petitioner did not file an income_tax return for respondent asserts that petitioner is liable for an addition_to_tax under sec_6651 next respondent asserts that because petitioner failed to file a tax_return the secretary filed one on petitioner’s behalf pursuant to sec_6020 that a return filed pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining whether an addition_to_tax for failure to pay is warranted under sec_6651 and that petitioner is liable for an addition_to_tax under sec_6651 finally respondent contends that petitioner is liable for an addition_to_tax under sec_6654 for failing to pay estimated_tax in ii taxability of the pension distribution as a general_rule the commissioner’s determination of a taxpayer’s liability for an income_tax deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 290_us_111 sec_61 specifies that except as otherwise provided gross_income includes all income from whatever source derived pensions are listed among the forms of income within the definition of sec_61 sec_61 under sec_402 a pension distribution is normally taxed to the distributee pursuant to sec_402 the spouse or former spouse is treated as the distributee with respect to distributions allocated to that spouse pursuant to a qdro and such distributions therefore become taxable_income to that spouse in this situation the spouse receiving the distribution pursuant to the qdro is also known as an alternate_payee sec_402 sec_414 in petitioner received the dollar_figure pension distribution as an alternate_payee under the qdro as a consequence he was required to include the full amount of that distribution in hi sec_2002 income although the court is sympathetic to petitioner’s claimed financial hardship his argument that he has spent the money primarily for eleemosynary purposes and may now be unable to pay his tax_liability is irrelevant to the existence of the tax_liability to the extent that petitioner asserts entitlement to charitable_contribution deductions for asserted expenditures related to his foundation the court concludes that he has not carried the burden of proving entitlement to any such deductions as a technical matter sec_402 provides that the distribution is taxable under sec_72 see rule a 503_us_79 in that regard many of petitioner’s claimed expenditures relate to taxable years other than the only taxable_year at issue in this case in addition some of the expenditures are vaguely described and do not appear to constitute charitable_contributions for instance petitioner asserts that he spent dollar_figure in on vacations most importantly petitioner has not demonstrated that any expenditures that might qualify for deduction were actually made for instance by submitting canceled checks or other proof although the court applauds petitioner’s efforts to help children he has not demonstrated entitlement to any charitable_contribution deductions for the taxable_year iii taxability of the social_security_benefits sec_86 contains a formula for taxing social_security_benefits although the formula is somewhat complex the bottom line is that a single_taxpayer whose modified_adjusted_gross_income plus one-half of his social_security_benefits exceeds an as an initial matter it is questionable whether petitioner’s foundation even qualifies as an organization described in sec_170 for which a charitable_contribution_deduction can be taken under sec_170 although there is a starlight productions in california listed in irs publication cumulative list of organizations described in sec_170 of the internal_revenue_code it is unclear whether that organization is the one to which petitioner refers in any event for the reasons stated in this opinion that issue has no bearing on the outcome of this case adjusted_base_amount of dollar_figure must include in his gross_income percent of his social_security_benefits sec_86 c in this case in light of our earlier conclusion that petitioner was required to include the full amount of the dollar_figure pension distribution in hi sec_2002 income petitioner’ sec_2002 modified_adjusted_gross_income greatly exceeded dollar_figure the statutory adjusted_base_amount as a consequence percent of the dollar_figure in social_security_benefits that petitioner received in or dollar_figure was taxable_income to petitioner in sec_86 iv additions to tax a respondent’s burden of production under sec_7491 respondent bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of demonstrating such cause id pincite b sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that such failure is due to reasonable_cause and not to willful neglect r easonable cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite here respondent has met the burden of production because petitioner has admitted that he failed to file a federal_income_tax return for petitioner has not presented any evidence to suggest that his failure_to_file was due to reasonable_cause although at trial petitioner testified that he thought that the government had recouped all of the tax that he owed for that does not establish reasonable_cause for failing to file a tax_return see knight v commissioner tcmemo_1984_376 holding that an unconfirmed belief that petitioner did not owe tax did not constitute reasonable_cause for failing to file a tax_return consequently the court sustains respondent’s imposition of an addition_to_tax pursuant to sec_6651 c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return that addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 petitioner did not file a return for nevertheless respondent pursuant to sec_6020 filed a return for petitioner that qualifies as a return for purposes of sec_6651 see 127_tc_200 petitioner failed to pay his entire tax_liability as shown on the return filed by the secretary pursuant to sec_6020 accordingly respondent has met the burden of production with respect to the sec_6651 addition_to_tax because petitioner has not demonstrated reasonable_cause and has offered no reason other than that he spent all of his money for failing to pay the amount of tax shown on hi sec_2002 return he is liable for an addition_to_tax pursuant to sec_6651 d sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for underpayment of estimated income_tax by an individual taxpayer that addition_to_tax is computed by reference to four required_installment payments of the taxpayer’s estimated_tax liability each constituting percent of the required_annual_payment sec_6654 for taxpayers whose adjusted_gross_income for the preceding year was dollar_figure or less the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual's return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 b i and ii here petitioner failed to file a federal_income_tax return and made no estimated_tax payments for petitioner also failed to file a federal_income_tax return because petitioner did not file a return_for_the_preceding_taxable_year respondent has met his burden of producing evidence that petitioner had a required_annual_payment of estimated_tax for the court also concludes that petitioner does not fit within any of the exceptions listed in sec_6654 as a consequence the court sustains respondent’s determination of the addition_to_tax pursuant to sec_6654 the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent sec_6654 provides two exceptions to the sec_6654 addition_to_tax first the addition is not applicable if the tax shown on the taxpayer’s return for the year in question or if no return is filed the taxpayer’s tax for that year reduced for these purposes by any allowable credit for wage withholding is less than dollar_figure sec_6654 second the addition is not applicable if the taxpayer’s tax for the full 12-month preceding_taxable_year was zero and the taxpayer was a citizen or resident_of_the_united_states sec_6654 in light of our earlier conclusions regarding the taxability of the pension distribution and social_security_benefits petitioner is liable for a deficiency for that net of withholding exceeds dollar_figure and because petitioner failed to file a federal_income_tax return it has not been shown that he had no tax_liability in
